PER CURIAM:
Steven Lewis Barnes appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Barnes v. Dobey, No. 4:05-cv-02073-MBS, 2007 WL 2908582 (D.S.C. Sept. 30, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *49and argument would not aid the decisional process.

AFFIRMED.